                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ROBERT ANDY FABER #86204-004                      CASE NO. 2:19-CV-00199 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA, ET AL.                  MAGISTRATE JUDGE KAY



                                       JUDGMENT

        For the reasons stated in the Report and Recommendation [doc. 19] of the

Magistrate Judge previously filed herein, and after an independent review of the record, a

de novo determination of the issues, and consideration of the objections filed herein, having

determined that the findings are correct under applicable law;

        IT IS ORDERED that the Report and Recommendation be ADOPTED and that

the Bivens claim brought against defendant Terrance Smith be severed and transferred to

the United States District Court for the Western District of Michigan. Because there are no

other claims raised against Smith in this matter, Smith may then be terminated as a party

to this suit.

        THUS DONE in Chambers on this 14th day of November, 2019.




                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
